Detailed Final Action 
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 16/786,334 (hereinafter also referred to as ‘334 or the instant application), filed February 10, 2020, which is a reissue application of U.S. Patent No. 9,948, 891 (hereinafter also referred to as ‘891 or the original patent), issued April 17, 2018 on U.S. Non-Provisional Patent Application No. 15/472,612 (hereinafter also referred to as ‘612 or the parent application), entitled “CONNECTING AN AUDIO OR VIDEO CONFERENCE CALL”, filed March 29, 2017.1

3. With regard to litigation involving ‘891, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘891 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.
  

Most recently, a response was filed which presented amendments to the ADS, the drawings, the specification and claims 1, 5, 7-8, 10-1115, and 18-19.  

5.  As of the date of this Office Action, the status of the claims is:
Claims 1-21are pending.
Claims 1-21 are examined.
Claims 1-21 are objected to and/or rejected as set forth infra.

Priority
6.  Based upon a review of the instant application, the Examiner finds that Patent Owner is claiming benefit to U.S. Non-Provisional Patent Application No. 15/472,612 (hereinafter also referred to as ‘612 or the parent application), entitled “CONNECTING AN AUDIO OR VIDEO CONFERENCE CALL” filed March 29, 2017.2

Notice of Pre-AIA  or AIA  Status
7. Because the effective filing date of claims of the instant application is after March 16, 2013, see prior paragraph, the AIA  First Inventor to File (“AIA -FITF”) provisions apply thereto. See also paragraph 1, supra.

ADS
8.    The ADS filed August 30,2021 is acceptable.

Drawings
9.  The drawings were received on August 30, 2021.  These drawings are acceptable.

Preliminary Amendment
10. The amendment filed August 30, 2021 does not comply with 37 CFR 1.173 (b), i.e. Making amendments in a reissue application, sections (1) and (2), (d), i.e. Changes shown by markings, and (c), Status of claims and support for claim changes. Appropriate correction is required. See also MPEP § 1453(II).
Specifically, the changes to claim 18, i.e. bridging pages 6-7 of the claims, and claim 19, last two lines do not properly show changes to the language.
Continuing, whenever there is an amendment to the claims pursuant to paragraph (b) of section 37 CFR 1.173, there must also be supplied, on pages separate from the pages containing the changes, the status, as of the date of the amendment, of all patent claims and of all added claims and an explanation of the support in the disclosure of the patent for the changes made to the claims. See pages 1-2 of the Remarks files 8/30/21. Specifically, while providing citations, e.g. column and line numbers, an explanation of support for an amendment to the independent claims and an explanation of support for each amendment/amended claim (e.g., explanation of support of each amendment and combination now recited by the claim) has not been provided. See also paragraph 11 below.
.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.3
th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

35 USC 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11. Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 now recites :
A method for initiating a conference call, comprising:
detecting, by a mobile communication device, a first short range wireless signal generated by a first indoor positioning system device mapped to and located in a first conference space and at the same time detecting a second short range wireless signal generated by a second indoor positioning system device mapped to and located in a second conference space that is proximate to the first conference space, the mapping between the first and second indoor positioning system devices and the first and second conference spaces is maintained in a storage associated with a conference call service[, and the first short range wireless signal is able to be propagated beyond the first conference space and the second short range wireless signal is not able to be propagated beyond the second conference space];
(Bold emphasis added.)

First, see col. 5, lines 36-59 and col. 6, lines 37-54 and Figures 2A-5.  It is described the AV conference device 240 comprises a beacon 340 implementing a short range, low power wireless signal transmitter such as Bluetooth or an ultrasonic signal. This beacon 320 periodically transmits a signal having the unique identity of the beacon, which in this case is mapped to the particular CR that the device 240 is located in. The beacon signal can be received by a mobile device, such as the device 260 in FIG. 2B, and the unique identifier comprising the beacon signal can be used to determine a current location of a mobile device. Alternatively, the beacon 320 does not have to be implemented in the device 240, but can be a discrete device located any place in a conference space. The A/V conference call control application 412A comprises logical computer instructions controlled by the mobile device processor 260 to run 
Claim 1 now further recites:
selecting, by the mobile communication device, one of the first and the second indoor positioning system devices based upon at least one of a signal strength of the corresponding first and second short range wireless signals compared to a threshold value or a type of signal of the corresponding first and second short range wireless signals;
(Bold italics emphasis added.)
The response relies upon “the paragraph of the specification starting at col. 6, line 50 for support. However in such paragraph it is described that”[i]n the event that the IPS signal detector 414 detects more than one IPS signal from a beacon,” (i.e. Note the language detecting, by a mobile communication device, a first short range wireless signal generated by a first indoor positioning system device mapped to and located in a first conference space and at the same time detecting a second short range wireless signal generated by a second indoor positioning system device mapped to and located in a second conference space in the first cited portion of claim 1 above) “the logic 415 can cause the detector to ignore beacon signals, and only process ultrasonic detector signal strength.” (Emphasis added.) This is not what is now further recited by claim 1.  

transmitting by the mobile communication device over a network to the conference call service [the] an identity of the selected one of the first and the second indoor positioning system devices;

determining by the conference call service that, based upon the identity [identities] and conference space mapping of the first and the second indoor positioning system devices, the mobile communication device is present in the second conference space and receiving, from [an]a first individual operating the mobile communication device, conference call setup information, and

the conference call service using the conference call setup information to initiate a conference call only between a first conference device located in the second [conferencing] conference space and a second conference device that is located in  a remote conference space that is remote to the second conference space.
(Bold emphasis added.)

See the specification at, e.g., the paragraph bridging cols. 8-9, col. 9, lines 21-59 and FIGs., e.g. 5-7A. The specification further describes the A/V CC service 220 running in the network 210 has a user/application registration and authentication module 630 that implements a process whereby an A/V conference call control application is registered with the service 220. Each conference call control application 412A or 412B can be registered with the service 220 prior to being permitted to take part in the CR environment implemented by it in coordination with the service 220, and A/V conference equipment comprising any available CR. The authentication module 630 can receive presence information in a presence message generated by a call control application running on a mobile device that can include, among other things, the identity of the individual using the mobile device (as evidenced by a call control application registration number), and it can include the unique identity of a beacon or ultrasonic signal received by the mobile device while present in the CR. Authentication logic 635 comprising the authentication module 630 can use the identity (i.e., registration information) of the call control application to authenticate the mobile device user (by comparing the received registration the room in which the mobile device is currently located, and this information along with the user identity can be sent to the metric collection store 610. Once authenticated logic can cause the query module 430 to play an appropriate query message from the store 431. A response can be an indication by an individual present (responder) in the CR that they want to invite others to participate in a CC, or a response can be an indication that they would like to join a CC that is already in progress. The response can also include contact information and/or the identities of other individuals the responder would like to invite to participate in the CC. This response information can be sent to the A/V CC service 220 which can use this information to setup a CC, or to provide some other service not related to a CC.  This is not what is now claimed in claim 1.4
Finally attention is reinvited to, e.g. col. 6, lines 20-37 (i.e. When located in any of the conference rooms, CR.1-CR.n, described earlier, the conference call control application 412A operates, to create an interactive A/V conference room environment that facilitates the automatic initiation and termination of an A/V conference call without the need to reserve A/V conference services and without the need to reserve any particular A/V conference space(s) that are remote to one another) and the paragraph bridging, cols. 8-9 (i.e. the authentication module 630 can receive presence information in a presence message generated by a call control application running on a mobile device that can include, among other things, the identity of the individual using the mobile device (as evidenced by a call control application registration number), and it identity of a beacon or ultrasonic signal received by the mobile device while present in the CR).  Claim 1 does not recite the location of the mobility device/ccc application while operating, i.e. detecting signals, selecting devices, transmitting, is the same as the location/space/CR determined. 
The remarks with regard to the claim language, amendments and combination of claim 1 also apply to similar claim language, amendments and combinations of claims 105 and 18.   See also the limitations of claims 3 and 20 (“based on the determination…”), claims 13-15 (“detected in the second…”), claim 17 (“is received…”) and claims 19 and 21 (the second conference device”).

Response to Arguments  

The remarks filed on August 30, 2021, have been considered in their entirety.  Specifically the objections to the specification have not been maintained.  With regard to matters of support/35 USC 112, see paragraphs 10-11 which discuss specific language.   
The Request for Interview has been noted.  Patent Owner is invited to contact the Examiner after review of this Office Action.



    
Finality
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,864,368 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.


/Karin Reichle/
Primary Examiner, Art Unit 3992

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the patent was extended or adjusted by 0 days.
        2 It is noted that the entire invention must be supported (per 35 USC 112) in a single document relied upon for benefit of filing date.
        3 Note col. 3, lines 33-59, col. 4, lines35-41, and col. 5, line 60-col. 6, line 2.
        44.  Where is it supported that when the selected device identifies the first device in the first conference space, the identity of such first device is used  by the conference call service to determine that the mobile device is present in the second conference space and initiates a call only between a first conference device located in the second conference space and a remote conference space?  Where is it supported that the receipt of setup information is performed absent a query?
        5 It is noted that “a selected one of the plurality of conference spaces” on line 6 is not claimed as either the “first one of the plurality of conference spaces”(lines 8-9) nor the “second one of the plurality of  conference spaces”(line 11).